241 F.Supp.2d 29 (2003)
NATIONAL ASSOCIATION OF CHAIN DRUG STORES, and National Community Pharmacists Association, Plaintiffs,
v.
The Honorable Tommy G. THOMPSON, and Thomas A. Scully, Defendants.
American Pharmaceutical Association Intervenor
No. CIV.A. 01-1554(PLF).
United States District Court, District of Columbia.
January 29, 2003.
Terence J. Lynam, Scott M. Heimberg, Akin, Gump, Strauss, Hauer & Feld, L.L.P., Washington, DC, for plaintiffs.
John R. Griffiths, U.S. Dept. of Justice, Civ. Div., Washington, DC, Sheila Mae *30 Lieber, Peter Baker Robbins, U.S. Dept. of Justice, Washington, DC, for defendants.
Michael Hagner McConihe, Allan Statton Hammock, Jr., O'Brien, Butler, McConihe & Schaefer, PLLC, Washington, DC, for Intervenor-plaintiff.

ORDER AND JUDGMENT
PAUL L. FRIEDMAN, District Judge.
This case came before the Court on cross motions for summary judgment. The Court heard argument on January 29, 2003. For the reasons stated in open court, it is hereby
ORDERED that plaintiffs' motion for summary judgment [42] is GRANTED with respect to Count I of plaintiffs' amended complaint; it is
FURTHER ORDERED that plaintiffs' motion for summary judgment [42] is DENIED as moot with respect to Count II of plaintiffs' amended complaint; it is
FURTHER ORDERED that defendants' motion for summary judgment [47] is DENIED; it is
FURTHER ORDERED that judgment is entered for plaintiffs; it is
FURTHER ORDERED that defendants are permanently enjoined from implementing the Medicare-Endorsed Prescription Drug Card Assistance Initiative, published at 67 Fed.Reg. 56618 (Sept. 4, 2002); and it is
FURTHER ORDERED that this Order and Judgment shall constitute a FINAL JUDGMENT in this case. This is a final appealable order. See Rule 4(a), FED. R. APP. P.
SO ORDERED.